DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
New amendment, dated 7/12/2022, applicant argued the lack of teaching of the new claim amendment languages regarding “live video”, “real-time” and “one or more temporal changes” by both cited prior art Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892). Please look at the remarks, pages 7-9, for further detail. A review of Mohan et al (US 2014/0193892) teaches “live video”, “real-time” and “one or more temporal changes” in 0039, 0199-0202, and 0247, where rapid analysis result is required for surgeons during an operation. Please read the Office Action below for more detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8m 10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892).
Claim 1:
Gourley (US 8,131,112) teaches:
A method comprising: 
depicting a living mammalian cell (column 3 lines 10-35 teach mouse (mammalian) liver cell where mitochondria are more easily measured)
defining, within said cell, at least one longitudinal line along a length dimension of said cell, and at least one transverse line along a width dimension of said cell (column 4 lines 5-10 teaches label the mitochondria and reveal their size, shape and distribution within the cell; figure 2 and 9 and column 11 lines 25-45 teaches measuring length (longitudinal) and width (transverse));
calculating, a fast Fourier transform (FFT) with respect to each of said at least one longitudinal and transverse lines (column 8 lines 55-67 teaches use of Fast Fourier Transform (FFT) on image use to determined cell and mitochondria in spatial domain);
detecting peaks in each of said calculated FFTs (column 10 line 55 to column 11 line 45 teach use of peak of the spatial domain generated by the FFT); and
determining, with respect to said cell, at least one of sarcomere length, mitochondrial length, and mitochondrial width, based, at least in part, on said detected peaks (column 11 line 25-45 teaches statistical analysis of the size and shape and individual mitochondria within the cell analyzed by measuring the length and width of mitochondria result from peaks taught in column 11 lines 1-25).
Gourley teaches image, but not the following this is taught by Mohan et al (US 2014/0193892):
receiving a live video stream (0134 teach using of video use for collect microscopy images; 0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery)
with respect to each frame in said video stream (Abstract teaches analysis of images (frame of video); 0200 teaches provide real-time information analysis, where 0133 teach provide measurement of cell sample such as mitochondria shape, area, size, volume)
in real-time (0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery; 0039 detail optical and clinical analysis on portion of the same at the same time (in real time); )
one or more temporal changes (0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery for each and different stage of the surgery (temporal changes) during the course of the operation; 0247 teaches observation or measuring sample (size, volume, swelling) at a time or multiple times (one or more temporal changes)).
Gourley and Mohan et al are both in the field of image analysis, especially measurement of cell within a image/frame such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the images of Gourley with video stream of Mohan et al would provide real-time information relevant to treatment, diagnosis, or monitoring of a patient. For example, rapid analysis results may be used to guide a treatment decision of a surgeon operating on a patient as disclosed by Mohan et al in 0200. 

Claim 3:
Gourley teach:
The method of claim 1, wherein said defining comprises defining a plurality of said transverse line, and wherein said calculating of said FFT comprises calculating an FFT with respect to a concatenation of all of said plurality of said transverse lines (above address FFT and column 5 lines 5-10 teach correlated (concatenation) of the far-field scatting pattern that exhibits more structure related to thickness and density; column 8 line 60 – column 9 line 15 teach FFT analysis with correlation for cell diagnostic).

Claim 7:
Gourley teach:
The method of claim 1, wherein said mammalian cell is a cardiac muscle cell (column 3 lines 20-30 teaches application to animal cells such as those found in muscle, liver, lung and brain tissue, where one in the art would have include any part of the animal body which would include cardiac as well).

Claim 8:
Gourley (US 8,131,112) teach A system comprising:
at least one hardware processor (column 4 lines 50-65 teaches system for digital image would require hardware processor to carry out); and
a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor to (column 4 lines 50-65 teaches system for digital image would require hardware processor with storage such as non-transitory)
define, within said cell, at least one longitudinal line along a length dimension of said cell, and at least one transverse line along a width dimension o said cell (column 4 lines 5-10 teaches label the mitochondria and reveal their size, shape and distribution within the cell; figure 2 and 9 and column 11 lines 25-45 teaches measuring length (longitudinal) and width (transverse));
calculate, with respect to each frame, a fast Fourier transform (FFT) with respect to each of said at least one longitudinal and transverse lines, detect peaks in each of said calculated FFTs (column 8 lines 55-67 teaches use of Fast Fourier Transform (FFT) on image use to determined cell and mitochondria in spatial domain), and
determine, with respect to said cell, at least one of sarcomere length, mitochondrial length, and mitochondrial width, based, at least in part, on said detected peaks (column 11 line 25-45 teaches statistical analysis of the size and shape and individual mitochondria within the cell analyzed by measuring the length and width of mitochondria result from peaks taught in column 11 lines 1-25).
Gourley teaches image, but not the following this is taught by Mohan et al (US 2014/0193892):
receiving a live video stream (0134 teach using of video use for collect microscopy images; 0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery)
with respect to each frame in said video stream (Abstract teaches analysis of images (frame of video); 0200 teaches provide real-time information analysis, where 0133 teach provide measurement of cell sample such as mitochondria shape, area, size, volume)
in real-time (0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery; 0039 detail optical and clinical analysis on portion of the same at the same time (in real time); )
one or more temporal changes (0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery for each and different stage of the surgery (temporal changes) during the course of the operation; 0247 teaches observation or measuring sample (size, volume, swelling) at a time or multiple times (one or more temporal changes)).
Gourley and Mohan et al are both in the field of image analysis, especially measurement of cell within a image/frame such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the images of Gourley with video stream of Mohan et al would provide real-time information relevant to treatment, diagnosis, or monitoring of a patient. For example, rapid analysis results may be used to guide a treatment decision of a surgeon operating on a patient as disclosed by Mohan et al in 0200. 

Claim 10:
Gourley teach:
The method of claim 8, wherein said defining comprises defining a plurality of said transverse line, and wherein said calculating of said FFT comprises calculating an FFT with respect to a concatenation of all of said plurality of said transverse lines (above address FFT and column 5 lines 5-10 teach correlated (concatenation) of the far-field scatting pattern that exhibits more structure related to thickness and density; column 8 line 60 – column 9 line 15 teach FFT analysis with correlation for cell diagnostic).

Claim 14:
Gourley teach:
The method of claim 8, wherein said mammalian cell is a cardiac muscle cell (column 3 lines 20-30 teaches application to animal cells such as those found in muscle, liver, lung and brain tissue, where one in the art would have include any part of the animal body which would include cardiac as well).



Claim 15:
Gourley (US 8,131,112) teach A system comprising computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one hardware processor to (column 4 lines 50-65 teaches system for digital image would require hardware processor with storage such as non-transitory)
define, within said cell, at least one longitudinal line along a length dimension of said cell, and at least one transverse line along a width dimension o said cell (column 4 lines 5-10 teaches label the mitochondria and reveal their size, shape and distribution within the cell; figure 2 and 9 and column 11 lines 25-45 teaches measuring length (longitudinal) and width (transverse));
calculate, with respect to each frame, a fast Fourier transform (FFT) with respect to each of said at least one longitudinal and transverse lines, detect peaks in each of said calculated FFTs (column 8 lines 55-67 teaches use of Fast Fourier Transform (FFT) on image use to determined cell and mitochondria in spatial domain), and
determine, with respect to said cell, at least one of sarcomere length, mitochondrial length, and mitochondrial width, based, at least in part, on said detected peaks (column 11 line 25-45 teaches statistical analysis of the size and shape and individual mitochondria within the cell analyzed by measuring the length and width of mitochondria result from peaks taught in column 11 lines 1-25).
Gourley teaches image, but not the following this is taught by Mohan et al (US 2014/0193892):
receiving a live video stream (0134 teach using of video use for collect microscopy images; 0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery)
with respect to each frame in said video stream (Abstract teaches analysis of images (frame of video); 0200 teaches provide real-time information analysis, where 0133 teach provide measurement of cell sample such as mitochondria shape, area, size, volume)
in real-time (0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery; 0039 detail optical and clinical analysis on portion of the same at the same time (in real time); )
one or more temporal changes (0199-0202 teaches speed of analysis such as 6 hours down to 5 minutes, but 0200 detail rapid analysis result is used to provide real-time information relevant to the treatment down to the moment for guide decision during a surgeon operation on a patient, a surgeon make treatment decision during the course of the surgery, such that one ordinary in the art would see that surgery is real-time and such that live video stream/data is processed in order to real-time response and decision during surgery for each and different stage of the surgery (temporal changes) during the course of the operation; 0247 teaches observation or measuring sample (size, volume, swelling) at a time or multiple times (one or more temporal changes)).
Gourley and Mohan et al are both in the field of image analysis, especially measurement of cell within a image/frame such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the images of Gourley with video stream of Mohan et al would provide real-time information relevant to treatment, diagnosis, or monitoring of a patient. For example, rapid analysis results may be used to guide a treatment decision of a surgeon operating on a patient as disclosed by Mohan et al in 0200. 

Claim 17:
Gourley teach:
The method of claim 15, wherein said defining comprises defining a plurality of said transverse line, and wherein said calculating of said FFT comprises calculating an FFT with respect to a concatenation of all of said plurality of said transverse lines (above address FFT and column 5 lines 5-10 teach correlated (concatenation) of the far-field scatting pattern that exhibits more structure related to thickness and density; column 8 line 60 – column 9 line 15 teach FFT analysis with correlation for cell diagnostic).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892) as applied to claim 1 above, and further in view of Georgakoudi et al (US 2018/0088051).
Claim 2:
Gourley and Mohan et al teaches all the subject matter, but not the following which is taught by Georgakoudi et al:
The method of claim 1, where said calculating of FFT comprise calculating a distance in frequency unit between elements of an FFT vector (0106 teaches relative distance of the point from Fourier Transform between vectors).
Gourley and Mohan et al and Georgakoudi et al are all in the field of image analysis, especially in assessing cellular such as mitochondria using FFT such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the FFT data of Gourley and Mohan et al with consideration of distance frequency and vector of Georgakoudi et al such that the relative distance of the point on that line provides an estimate of the fractional contributions of the free (short lifetime) and bound (long lifetime) NADH components as disclosed by Georgakoudi et al in 0160.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892) as applied to claim 8 above, and further in view of Georgakoudi et al (US 2018/0088051).
Claim 9:
Gourley and Mohan et al teaches all the subject matter, but not the following which is taught by Georgakoudi et al:
The method of claim 8, where said calculating of FFT comprise calculating a distance in frequency unit between elements of an FFT vector (0106 teaches relative distance of the point from Fourier Transform between vectors).
Gourley and Mohan et al and Georgakoudi et al are all in the field of image analysis, especially in assessing cellular such as mitochondria using FFT such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the FFT data of Gourley and Mohan et al with consideration of distance frequency and vector of Georgakoudi et al such that the relative distance of the point on that line provides an estimate of the fractional contributions of the free (short lifetime) and bound (long lifetime) NADH components as disclosed by Georgakoudi et al in 0160.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892) as applied to claim 15 above, and further in view of Georgakoudi et al (US 2018/0088051).
Claim 16:
Gourley and Mohan et al teaches all the subject matter, but not the following which is taught by Georgakoudi et al:
The method of claim 15, where said calculating of FFT comprise calculating a distance in frequency unit between elements of an FFT vector (0106 teaches relative distance of the point from Fourier Transform between vectors).
Gourley and Mohan et al and Georgakoudi et al are all in the field of image analysis, especially in assessing cellular such as mitochondria using FFT such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the FFT data of Gourley and Mohan et al with consideration of distance frequency and vector of Georgakoudi et al such that the relative distance of the point on that line provides an estimate of the fractional contributions of the free (short lifetime) and bound (long lifetime) NADH components as disclosed by Georgakoudi et al in 0160.

Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892) as applied to claim 1 above, and further in view of Yaniv et al (“Analysis of Mitochondrial 3D-Deformation in Cardiomyocytes during Active Contraction Reveals Passive Structural Anisotropy of Orthogonal Short Axes”).
Claim 5:
Gourley and Mohan et al do not teach the following subject matter, but is taught by Yaniv et al:
The method of claim 1, wherein said determining of said sarcomere length is based on said peaks detected within the frequency range of 1.8 um—2.2 um (page 2 left column second paragraph teach the peaks in the of Fourier Transform use for sarcomere length; figure 1 teach sarcomere at 1.9 um; figure 5).
Gourley and Mohan et al and Yaniv et al are all in the field of image analysis, especially the image processing with Fourier Transform for biological cell for measurement such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the Fourier Transform image of Gourley and Mohan et al with further assessment peak of Yaniv et al for measurement such would provide a  better understanding of the dynamic force-balance inside cardiomyocytes and of changes in the spatial stiffness characteristics of the cytoskeleton that may accompany aging or pathological conditions as disclosed by Yaniv et al in Abstract. 

Claim 6:
Gourley and Mohan et al do not teach the following subject matter, but is taught by Yaniv et al:
The method of claim 1, wherein said determining of said mitochondrial length and mitochondrial width is based on said peaks detected within the frequency range of 0.7 um—1.1 um (page 2 left column second paragraph teach the peaks in the of Fourier Transform; figure 5 teach mitochondrial length and width within the range).
Gourley and Mohan et al and Yaniv et al are all in the field of image analysis, especially the image processing with Fourier Transform for biological cell for measurement such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the Fourier Transform image of Gourley and Mohan et al with further assessment peak of Yaniv et al for measurement such would provide a better understanding of the dynamic force-balance inside cardiomyocytes and of changes in the spatial stiffness characteristics of the cytoskeleton that may accompany aging or pathological conditions as disclosed by Yaniv et al in Abstract. 

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892) as applied to claim 8 above, and further in view of Yaniv et al (“Analysis of Mitochondrial 3D-Deformation in Cardiomyocytes during Active Contraction Reveals Passive Structural Anisotropy of Orthogonal Short Axes”).
Claim 12:
Gourley and Mohan et al do not teach the following subject matter, but is taught by Yaniv et al:
The method of claim 8, wherein said determining of said sarcomere length is based on said peaks detected within the frequency range of 1.8 um—2.2 um (page 2 left column second paragraph teach the peaks in the of Fourier Transform use for sarcomere length; figure 1 teach sarcomere at 1.9 um; figure 5).
Gourley and Mohan et al and Yaniv et al are all in the field of image analysis, especially the image processing with Fourier Transform for biological cell for measurement such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the Fourier Transform image of Gourley and Mohan et al with further assessment peak of Yaniv et al for measurement such would provide a  better understanding of the dynamic force-balance inside cardiomyocytes and of changes in the spatial stiffness characteristics of the cytoskeleton that may accompany aging or pathological conditions as disclosed by Yaniv et al in Abstract. 


Claim 13:
Gourley and Mohan et al do not teach the following subject matter, but is taught by Yaniv et al:
The method of claim 8, wherein said determining of said mitochondrial length and mitochondrial width is based on said peaks detected within the frequency range of 0.7 um—1.1 um (page 2 left column second paragraph teach the peaks in the of Fourier Transform; figure 5 teach mitochondrial length and width within the range).
Gourley and Mohan et al and Yaniv et al are all in the field of image analysis, especially the image processing with Fourier Transform for biological cell for measurement such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the Fourier Transform image of Gourley and Mohan et al with further assessment peak of Yaniv et al for measurement such would provide a better understanding of the dynamic force-balance inside cardiomyocytes and of changes in the spatial stiffness characteristics of the cytoskeleton that may accompany aging or pathological conditions as disclosed by Yaniv et al in Abstract. 

Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Gourley (US 8,131,112) in view of Mohan et al (US 2014/0193892) as applied to claim 15 above, and further in view of Yaniv et al (“Analysis of Mitochondrial 3D-Deformation in Cardiomyocytes during Active Contraction Reveals Passive Structural Anisotropy of Orthogonal Short Axes”).
Claim 19:
Gourley and Mohan et al do not teach the following subject matter, but is taught by Yaniv et al:
The method of claim 15, wherein said determining of said sarcomere length is based on said peaks detected within the frequency range of 1.8 um—2.2 um (page 2 left column second paragraph teach the peaks in the of Fourier Transform use for sarcomere length; figure 1 teach sarcomere at 1.9 um; figure 5).
Gourley and Mohan et al and Yaniv et al are all in the field of image analysis, especially the image processing with Fourier Transform for biological cell for measurement such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the Fourier Transform image of Gourley and Mohan et al with further assessment peak of Yaniv et al for measurement such would provide a better understanding of the dynamic force-balance inside cardiomyocytes and of changes in the spatial stiffness characteristics of the cytoskeleton that may accompany aging or pathological conditions as disclosed by Yaniv et al in Abstract. 

Claim 20:
Gourley and Mohan et al do not teach the following subject matter, but is taught by Yaniv et al:
The method of claim 15, wherein said determining of said mitochondrial length and mitochondrial width is based on said peaks detected within the frequency range of 0.7 um—1.1 um (page 2 left column second paragraph teach the peaks in the of Fourier Transform; figure 5 teach mitochondrial length and width within the range).
Gourley and Mohan et al and Yaniv et al are all in the field of image analysis, especially the image processing with Fourier Transform for biological cell for measurement such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the Fourier Transform image of Gourley and Mohan et al with further assessment peak of Yaniv et al for measurement such would provide a better understanding of the dynamic force-balance inside cardiomyocytes and of changes in the spatial stiffness characteristics of the cytoskeleton that may accompany aging or pathological conditions as disclosed by Yaniv et al in Abstract. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al (US 2012/0219985) teaches METHOD FOR THE TOXICITY ASSESSMENTS OF NANO-MATERIALS – 0155 -  measuring the size change of the nano-particles dispersed in a cell medium in real-time, the nano-particle images (collection of video or continuously shoot images) are analyzed, and then diffusion coefficient D of Brownian movement nano-particles can be measured from mean-square-displacements (MSD), mean-square of the moving distance, of the nano-particles. The size of the nano-particle can be calculated by substituting to stoke-einstein formula.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656